DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on February 9, 2021 is acknowledged.


Election/Restrictions
Applicant elected with traverse Group I (constructively elected via cancellation of claims 32-34) and Species 26 (figure 31A) in the reply filed on October 13, 2020.
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on November 9, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “applicator arm disposed in a rhizosphere of plants” recited in claim 1; the “actuator” recited in claim 2; and the “first actuator and…second actuator” recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 


Claim Rejections - 35 USC § 112
Claims 1, 2, 4-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “at least one applicator arm disposed in a rhizosphere of plant” in line 4.  There is one mention in the Summary Section of the specification that the applicator arm is 
Claims 1, 2, 4-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 2, the recitation “plants” appears to be a double inclusion of the “plants” recited in line 1.
Claim 1 recites the limitation “plants” in line 3.  It appears to be a double inclusion of the “plants” recited in line 1. 
Claim 1 recites the limitation “fluid” in line 7.  It appears to be a double inclusion of the “fluid” recited in line 1. 
Claim 4 recites the limitation “a first row of plants” in line 3.  It appears to be a double inclusion of the “first row of plants” recited in line 2.
Claim 4 recites the limitation “a second row of plants” in line 4.  It appears to be a double inclusion of the “second row of plants” recited in line 2.
Claim 5 recites the limitation “a first actuator and…a second actuator” in lines 2-3.  They appears to be double inclusions of the “actuator” recited in claim 2. 
Claim 6 recites the limitation “both the first applicator arm and the second applicator arm are actuated by the actuator” in lines 2-3.  Claim 5 (two actuators respectively actuating two 

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 5, 7-11, 20-25 and 31 (as best understood) is/are rejected under 35 U.S.C. 102(a) as being anticipated by Muff (2013/0043326). 
Muff discloses a fluid applicator comprising:
a frame 16;
at least one applicator arm 34;
a fluid conduit 26 connected to the frame and disposed in the row between plants to deliver fluid to the row between plants, wherein the fluid conduit has first portion 142a descending downward from the frame and a second portion 142b extending rearwardly from the first portion into the row between plants;
the at least one applicator arm comprises a first applicator arm (one lower arm 34) and a second applicator arm (another lower arm 34);
wherein that at least one applicator arm is actuated by an actuator 20 to move the applicator arm from a position (when cable 35 is not bent) in the row between plants to a position (when cable 35 is bent) adjacent to a plant;
a storage portion (transport position);
a pivot arm 32;
a pivot (bend/pivot of cable 35);

a nozzle (outlet of hoses 162a,b);
a downwardly extending frame 32 (claim 21);
a base 70 (claim 21);
at least one actuator 72 (claim 22);
a nozzle 142b,162a,162b (claim 23);
more than one fluid delivery tube 142b (claim 24);
at least one spray nozzle (outlet of hoses 162a,b).
a downwardly extending frame 32; a base 24; at least one actuator 70; a ground contacting arm 72 (claims 21, 22, 31).

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive.  
Applicant argues that figure 27C shows an at least one applicator arm disposed in a rhizosphere of plants.  Figure 27C shows  applicator arms 2720a,b with ends thereof next to the base area of plants.  Applicant argues that the specification provides an alternative definition of rhizosphere on page 10, lines 15-19.  When Applicant is acting as his own lexicographer, the written description must clearly redefine the claim term.  MPEP 2173.05(a).  The specification discloses 
The fluid outlets are then able to precisely apply (spray or dribble) the fluid applications on a desired target region (e.g., rhizosphere, a bottom portion of a plant, root ball, crown, crown root, mesocotyl, below a first node of a plant) of rows of plants to more efficiently 

The specification merely provides a list of examples of a desired target region, one being the rhizosphere.  It provides no definition of the term rhizosphere.  The ordinary meaning of the term applies.  The dictionary defines rhizosphere as: the area of soil that surrounds the roots of a plant and is altered by the plant's root growth, nutrients, respiration, etc.  Dictionary.com.  The drawings show no applicator arm located in the soil that surrounds the roots of a plant and is altered by the plant's root growth, nutrients, respiration, etc.  Even if the term rhizosphere can include the bottom portion of a plant, root ball, crown, crown root, mesocotyl or below the first node of a plant, the claim requires the applicator arm to be disposed “in” the rhizosphere, i.e., in the bottom portion of a plant, in the root ball, in the crown, in the crown root, in the mesocotyl or in the plant below the first node.  At most, the drawings show the applicator arm next to or near theses areas and not “in” these areas.
Applicant argues that figure 27B illustrates one embodiment of an actuator in the form of bracket assembly 2730 (2730a, 2730b).  Claim 5 requires three actuators: an actuator; a first actuator; and a second actuator.
Applicant argues that the definition of rhizosphere is modified in the specification (page 10, lines 15-19).  When Applicant is acting as his own lexicographer, the written description must clearly redefine the claim term.  MPEP 2173.05(a).  The specification discloses 
The fluid outlets are then able to precisely apply (spray or dribble) the fluid applications on a desired target region (e.g., rhizosphere, a bottom portion of a plant, root ball, crown, crown root, mesocotyl, below a first node of a plant) of rows of plants to more efficiently spray plants at a lower cost due to less wasted crop input (e.g., nutrients, fertilizer, fungicide, herbicide or insecticide).


Regarding the recitation “fluid” in claim 1, line 7, Applicant argues that the full element is “fluid conduit” and it refers to the “fluid conduit” recited in line 6.  Applicant is incorrect.  The recitation is “fluid” (the first term in line 6).  In line 1, the “fluid” should read --a fluid-- and the reference there to afterwards should read --the fluid--.
Applicant argues that, in claim 4, “a” before “first row of plants” and “second row of plant” has been amended to “the.”  No such change is reflected in the amendment filed on February 9, 2021.
Regarding claim 5, Applicant argues that the “first actuator” and the “second actuator” are not double inclusions of the “actuator” recited in claim 2.  If Applicant is correct, claim 5 requires “an actuator,” “a first actuator” and “a second actuator.”  The specification does not appear to disclose such an embodiment.
Regarding claim 6, Applicant argues that figure 17C shows a single actuator.  If such is the case, it would appear that claim 6 is not readable on the elected species.  Figure 17C was identified as Species 19 in the Election/Restriction Requirement mailed on October 6, 2020.  
Applicant argues Muff cannot anticipate because there is no disclosure of “at least one applicator arm disposed in a rhizosphere of plants during fluid flow through the applicator.”  Muff discloses, in paragraph 0002, “...applying fertilizers, or other liquid products, within approximately 3” of a plant row…”  Therefore, the at least one applicator arm 34 is disposed in a rhizosphere of plants because the arm 34 is near/adjacent/between plant rows.
Applicant argues that the lower portion 34 cannot be an applicator arm because is doe not apply fluid.  Applicant further argues that there is no fluid flow through the lower portion 34.  Applicant’s argument is not commensurate is scope with the claimed invention.
Applicant argues that there is no disclosure in Muff of any fluid being applied to the middle of the rows.  Applicant’s argument is not commensurate is scope with the claimed invention.
Regarding Applicant’s argument that fluid flow through hose 142 to y-splitter 152 into secondary hoses 154 and 156…, those are elements of hose assembly 26.
Applicant argues that while dribble hoses 162a and 162b deliver fluid to the rhizosphere, there is no disclosure of “a fluid conduit connected to the frame and disposed in the row between plants to deliver fluid to the row between plants.”  In Muff, each drop assembly 22 is positioned between plant rows to deliver fluid to within 3” of the plant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK